Title: To Thomas Jefferson from Thomas H. Jones, 21 October 1806
From: Jones, Thomas H.
To: Jefferson, Thomas


                        
                            Your Excellency
                            
                            St. Barthws. Octr. 21. 1806
                        
                        Being in Company, some months past at Cumana on the Spanish Main; When the Conversation turning on the
                            productions of the Country, It was Mentioned, that in the Province; there was a plantation of such peculiar flavourd
                            Tobacco That it was reserved for the use of the Royal Family of Spain; And that Your Excellency had sent for some of it
                            and received from the Governor of Cumana a very small parcel;
                        Having mentioned the above Circumstances in the City of Barcelona I requested of a Gentleman there, who seemd
                            Intimate with the Proprietor of the Estate (which is Called Watchers.) to procure me a small Parcel which from the
                            Distance it had to Come was difficult;
                        You will Excuse the Liberty I take in Sending it to You And shall feel myself highly Gratified by Your
                            Acceptance of it; 
                  Your Excellencys Humble servt.
                        
                            Thos. H: Jones.
                     
                             of Alexandria Virginia.
                        
                    